 In the MatterofBEWLEYMILLSandCONGRESS OF INDUSTRIALORGANIZATIONS'Case No. 16-C-1178.-Decided April10, 1946DECISIONAIMORDEROn July 31,1945, the Trial Examiner issued his,Intermediate Reportin the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the respondenthad not engaged in other unfair labor practices alleged in the com-plaint and recommended that the complaint be dismissed as to them.Thereafter, the Congress of Ind> strial Organizations and counsel forthe Board filed exceptions to the Intermediate Report; and counselfor the Board filed a supporting brief.No request for oral argumentbefore the Board at Washington, D. C., was made by any of theparties, and none was held.On January 10, 1946, subsequent to the issuance of the IntermediateReport herein, the Congress of Industrial Organizations filed withthe Board a motion to reopen the record and to consolidate the instantproceeding with Case No. 16-C-1289, a pending proceeding involvingadditional charges against the respondent.The motion is herebydenied.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs of all parties, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner except as hereinaftermodified.'The amended charge was filed by the C I. O. Howe, er, during the organizational cam-paign among the Respondent's employees, it chartered a local known as "United Flour andFeed Workers, Local No 1421," herein called Local 1421, for the express purpose of serv-ing the Respondent's employees.67 N. L. R. B., No. 28191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Bewley Mills, Fort Worth,Texas, and its officers, agents, successors, and assigns shall:1.Cease and desist from interrogating employees as to their unionaffiliation by the use of employment application or other personnelforms or by questioning employees in any other manner concerningunion membership or activities.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Delete from the application forms for employment any ques-tion as to the applicant's union affiliation ;(b)Post at its plant in Fort Worth, Texas, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not interrogate employees as to their union affiliationby the use of employment application or other personnel forms,or by questioning employees in any other manner concerningunion membership or activities.We will delete from the application forms for employment anyquestion as to the applicant's union affiliation.BEWLEY MILLS,Employer.Dated----------------By------------------ ----------------(Representative)(Title) BEWLEY MILLS193This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTJlessi s Elmer P. DavisandEarl Saunders,for the BoardMr. J W. Gooch,of Fort Woi th, Tex., for the RespondentMr. A. R. Hardesty,of Dallas, Tex., for the Union.STATEMENT OF THE CASEUpon an amended charge' duly tiled on March 26, 1945, by Congress of In-dustrial Organizations, herein called the Union, the National Labor Relations$oard, herein called the Board, by the Regional Director for the Sixteenth Region(FortWorth, Texas), issued its complaint, dated June 7, 1945, against BewleyMills,Fort Worth, Texas, herein called the Respondent, alleging that the Re-spondent had engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the ActCopiesof the complaint accompanied by notice of hearing thereon, were duly served uponthe Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance:(1) that from about January 15, 1945, the Respondent, through its officers,agents, and employees, namely W P. Bomar, E. L (Red) Brashear, Lee Car-penter, Roy Glasco, Horace Allen, and F E Russell, has vilified and disparagedilieUnion, interrogated its employees concerning their union affiliations throughus application forms and otherwise, urged its employees to refrain from assist-ing or becoming members of the Union or remaining members of the Union, andhas kept under surveillance the meetings, meeting places, and other activities ofthe Union and the concerted activities of its employees; (2) that during Januaryand March 1945, the Respondent discharged, and thereafter refused to reinstate,Willie Duty, C. L. Green, Irvin Youngblood, and Girtha Mae Gilbert' becausethey joined or assisted the Union or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection; and (3)that by the aforesaid acts, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The Respondent's answer admits certain allegations of the complaint con-cerning the character and operation of the Respondent's business, and thattheRespondent dischargedWillieDuty, Irvin Youngblood, and Girtha MaeGilbert on the dates alleged in the complaint, but denies that the Respondenthas committed any unfair labor practicesThe answer avers that C. L Greenwas laid off by the Respondent and was not dischargedPursuant to notice, a hearing was held at Fort Worth Texas, on June 26,28, and 29, 1945, before the undersigned, W. P. Webb, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the Respondent, and theUnion were represented by counsel and participated in the hearing.Full op-'The oiiginal charge was filed by the Union on January 29,1945The amended chargecontainsthe names of six employees in addition to the four employees named in the com-plaint.However,the amended charge iias withdrawn in respect to these six employeesprior to the issuance of the instant complainttDuty was alleged to have been discharged on January 26, 1945.Green on January 27,1945,Youngblood and Gilbert on March 19, 1945.692148-46-vol 67-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.On June 21, 1945, the deposition of C. L. Green was duly taken pursuant toan agreement between counsel for the Board and the Respondent, for the reasonthat Green was due to leave Fort Worth, Texas, on June 22, 1945, for govern-ment work in HawaiiThe deposition was admitted in evidence by the TrialExaminer without objection.At the conclusion of the hearing, the Respondent's counsel moved to dismissthe complaint in its entirety.Ruling on this motion was reserved. It is disposedof as indicated belowA motion by counsel for the Board to conform the plead-ings to the proof, with respect to formal matters, was granted by the Trial Exami-ner without objection.Opportunity to argue orally before the Trial Examinerat the conclusion of the hearing and to file briefs with the Trial Examiner waswaived by the parties.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Bewley Mills, is a Texas corporation having its principal officeand place of business in Fort Worth, Texas, where it is engaged in the manu-facture, sale, and distribution of flour, meal, mixed feeds, and related products.During the 6 months next preceding the date of the instant hearing the Respond-ent processed, at its Fort Worth plant, raw materials valued at approximately$2,700,000, of which about 20 percent was obtained from sources outside of Texas.During the same period the Respondent manufactured finished products valuedat approximately $4,300,000, of which about 20 percent was sold and distributedto points outside of TexasThe Respondent concedes that it is engaged in com-merce within the meaning of the Act.IITHE ORGANIZATIONS INVOLVEDCongress of Industrial Organizations, and United Flour and Fred Workers,Local No. 1421, affiliated with the Congress of Industrial Organizations, are labororganizations admitting to membership employees of the Respondent.IIITHEUNFAIR TABOR PRACTICESA. IntroductionIn the latter part of September 1944, Lee Metker, a representative of theUnion, inaugurated an organizational campaign among the Respondent's em-ployees.There was no union activity in the plant prior to that time.He wasassisted in this effort by employees Willie Duty and Irvin YoungbloodUnionmeetings' were held on Sundays and union literature was distributed at theplant during the week.Also union authorization cards were passed out amongthe employeesDuring the campaign, Congress of Industrial Organizationsissued a charter to Local 1421, and the membership of this local was at firstconfined to the Respondent's employees.On February 21, 1945, a consentelection was held in the plant under the direction of the Regional Director.The'The Union first held its meetings in Williams Funeral Home, which was located justacross the street from the east-side of the Respondent's plant. In April 1945, the meetingplace was changed to the colored v M C A. on Fifteenth and Jones Streets, some distancefrom the Respondent's plant. BEWLEY MILLS195Union received a majority of the votes'No objections to the election were filedby any party.On March 20, 1945, the Union notified the Respondent by letterthat employees E. T Richardson, B. E. Nelson, and Martel Lofton had beenelected as the committee to "represent the Union in negotiations."'At the timeof the instant hearing, the Union and the respondent were conducting negotiationswith respect to the execution of a contractB. Interference, iestiaint, and coeeionThere was received in evidence a blank "Application for Employment withBewley Mills, Fort Worth, Texas," which the Respondent admitted nas a copyof the application form which the Respondent now uses and had been using forthe past 20 years in the plantOne of the questions appearing in this application,reads as follows.To what labor organization, if any, do you belong?"By theuse of this application form the Respondent acknowledged its interest in theunion activity of its employees.The Set forbids an employer to interrogate hisemployees, or applicants for employment, in regard to their union affiliationsAccording to the credible testimony of Foreman Lee Carpenter, during theunion campaign be asked employee Willie Duty what he thought about the CIOand if he had attended the meetings at Williams Funeral Home.Also Carpenteradmitted that just a few days prior to the election in the plant, he asked mostof the employees working under him if they belonged to the Union.The undersigned finds that the Respondent, by requiring applicants for em-ployment to execute the aforesaid form in respect to their union affiliations andby the acts of Foreman Carpenter in questioning its employees as to whether ornot they belonged to the Union, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.C.Other acts of alleged interference, ,c tr1int, and coercionWillie Duty e testified that in December 1944' he asked Foreman Lee Car-penter what he thought about a union, and Carpenter replied that he did not thinkanything of them, and if the plant went union he would resign, and would killanyone who "got on the stand" and "swore" that he had said anything about aunion.Foreman Carpenter positively denied having made these statements'toDuty or anyone else. Carpenter testified that on one occasion an employee askedhim if he knew anything about a union and he told him that he did not, Dutytestified that when Carpenter made the alleged statements, as above related,there were, at least, 4 or 5 other employees present.However, not a singlewitness was called by the Board to corroborate Duty's testimony.The under-signed credits the testimony of Foreman Carpenter and finds that he did notmake the statements attributed to him by Duty. The undersigneddid not findDuty to be a credible witnessDuty also testified that in December 1944, Foreman Carpenter asked him ifthey were having union meetings at the Funeral Home Carpenter testified that,on one occasion, he asked Duty what kind of meetings they were having at theFuneral Home.The undersigned credits Carpenter's testimony.Duty furthertestified that Foreman Roy Glasco asked him if they were having meetings overthere.Glasco denied having askedDuty anything about themeetings.(=laseo'sdenial is credited by the undersigned.One hundred votes were cast for, and 78 against, the Union.'The letter did not specify whether this committee would represent the 'Union in negoti-ations foi a contract or negotiations in reference to the settlement of grievances or bothDutv's discharge is discussed belowThe complaint does not allege any violation of the Act prior to January 15, 1945. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDIrvin Youngblood' testified that on January 27, 1945, W. P. Bomar, presidentand general manager of the Respondent, called the employees together in theeast warehouse of the plant and made a speech to them in which he said,interalto,that the Congress of Industrial Organizations could not help them any,as they were now receiving or would receive just as much money as any othermill in the district was paying.President Bomar denied having made thatstatement.He testified that on January 27, 1945, he read a statement to theemployees, the full text of which is as follows :I have made a careful study of the books, affairs and business of thiscompany, and I am surprised, if not shocked, to find that with the lay genumber of employees that we have had on our books for many months,we are turning out proportionately less products, doing less work-andwhat is being done is being done less efficiently than ever before in thehistory of this company.I am of the opinion that if the force we have on hand were just a littlemore efficient and interested in woiking. that we could accomplish thesame results with two-thirds of the help we now have employedI am wholeheartedly in sympathy with the movement out of Washingtonconcerning the entire over-all manpower picture, and feel that prohabl^there are both white and colored employees who probably could do goodservice in the armed torces of this nation.The management has at all times attempted to keep sufficient employeesto perform the labor and services necessary to conduct the affairs of thecompany, and I firmly believe that we can continue to do work with agreat deal less help than is now employedThere must be a tightening up in every department of this company, andthose employed-both white and colored-must turn in a reasonable day'swork, and from now on out I not only expect but demand that this bedone.Here at Bewley Mills we insist that each and every one of us do ourfull part to produce and handle as much food and feed as possible to supplyour boys on the fighting fronts with needed supplies.If you are unwilling to do your part as a soldier of production, and arenot willing to help the war effort, we will be glad to help you get into thefighting forces.They don't stop for cokes and coffee, but are on the job24 hours a day, 7 days a week, fighting and dying to keep us free.Our carelessness is causing too much wasteLet every one make it his orher business to pick up and help keep our house in orderSafety is another MUST in our daily activities.This is your business home-and we must make it the best place of itskind in which to spend our working hours,You will have the opportunity of earning as much here as in any flouror feed mill in this neighborhood.All adjustments and changes in wages have to be authorized or grantedfrom either the War Labor Board or the Treasury Department. No otheragency has any authority or can effect wage increases.If anybody here at Bewley Mills hasn't the patriotism or enough guts todo his or her part to help win this war, the quicker they ask for a releaseand get into the armed forces, the better most of us here will be pleased.We have a job to do, and by all that'sHoly,we are determined to let nothingstand in our way toward full cooperation with our Government to give ourboys our best in food and feed production.8Youngblood's discharge is discussed below. BEWLEY MILLS197Is there anybody here who is not with me in backing up our boys bygettingthe job done to thebest ofour ability?Bomar also testified that in order to avoid being misquoted, he preparedthe statementand readit to the employees.'Youngblood's testimony set forthabove was not corroborated, although the record shows that there were severalhundred employees in the plant, and no doubt a majority of them heardBomar'sspeech ; however, none was called to corroborate Youngblood.The undersignedwas not favorably impressed with the testimony of Youngblood and acceptsBomar's testimonyas to what occurred at the meeting, and finds that he did notmake the statements concerning the Congress of Industrial Organizations astestified to by Youngblood.The undersigned also finds that the reading of theaforesaid statement to the employees by Bomar does not constitute interference,restraint, or coercion within themeaning ofthe Act.Willie Duty testified that President Bomar said in a speech made to the em-plo.Nees inDecember 193 i,that "it NNasn't no Congress of industrial Organizationsgoing to cause him to pay any more than what he was paying because he waspaying as much or more than any other will in town." Obviously this testimonyof Duty cannot be relied upon. and the undersigned so finds, as both Youngbloodand Bomar testified that the speech was made on January 27, 1945, at which time,Duty was not an employee of the Respondent, as be had been discharged on Jan-uary 26, 1945, the day before the speech was madeThis testimony of Duty goesfurther to his credibility as a witness.As stated above, the undersigned didnot find Duty a credible witness.Youngblood further testified that on one occasion in January or February1945,while he and several other employees were discussing the election andother union activities which had occurred at Universal Mills, Foreman HoraceAllen "spoke up" and said that it would not do the employees of Universal Millsor the Respondent any good to organize,as the plants were too small.Allenalso said that in 1938 an effort hail been made to organize the Respondent's em-ployees, in which he assisted ; that several employees had been discharged duringthe organizational campaign ; and that for fear of being discharged himself, hehad borrowed some money from the Respondent. Foreman Allen denied that heever had any conversation with Youngblood in regard to the Union or its activ-ities at the Respondent's plant.The undersigned credits his denial and finds thatliedid not make the remarks accredited to hint by YoungbloodYoungbloodtestified that several employees were present when Allen was alleged to have madethe above remarks ; however, none was called to corroborate YoungbloodAsstated above, the undersigned was not impressed with the testimony of Young-blood.Employee King Davis testified that in the latter part of January 1945, Super-intendent E. L (Red) Brashear asked him if employee Willie Duty was passingout cards, and he replied in the affirmative, and that Brashear said if Duty didnot look after his job he might get into trouble.Brashear denied that he madethis statement, and testified that he did not know Duty had ever passed out anycards.Brashear further testified that after the election, he inquired of Daviswhat branch of the C. I 0 the Local represented, and Davis said he would seeDuty and find out what name was on the union cards Brashear testified thatnothing more was ever said about it.His testimonyreads as follows :No, I never did think any more about it, see, it was just for curiosity andafter they were voted in I just wanted to know what our branch was I knew9 Bomar testified that he bad been a member of the original Texas Labor Board, andlater "served on one of Doctor Elliott's panels here as an industrial representative," andhe knew that he could not "vilify" any union which might attempt to organize the plant. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow was just merely to find out the name of the branch, but he never didsay anything more to me about it and I didn't either ; I figured he never didsee Willie.The undersigned credits the testimony of SuperintendentBrashear and findsthat he did not make the statements attributed to him by Davis.According to the testimony of Ernest Lee. a former emplovee of the Respondent,on one occasion Foreman Carpenter asked him what he thought about the Union,and when he replied that he thought it was all right, Carpenter said that he didnot think there was anything to it. Carpenter testified that on one o(,( asioiieither Lee or some other employee asked him if he knew anything about theUnion, andhe replied that he did not.Carpenter denied Lee's testimony.Theundersigned accepts the testimony of Foreman Carpenter and finds that he didnot make the statements attributed to him by LeeThe undersigned did not findLee to be a credible witnessLee was discharged by the Respondent on April 4,1945, because he refused to unload grain from the railway cars when ordered todo so by his supervisorHe is not a complainant in this case.Lee also tettified that on one occasion in February or March 1945, Superin-tendent Brashear came up to him about 3: 00 p. m.and askedhim if he was at aunion meetingand if he had been elected to any office in the Union, and thenwalked away.Lee further testified that this was the only time Brashear hadever spoken to him aboutthe Union.SuperintendentBrashear denied that hehad ever discussed the Union with any of the Respondent's employees.Hisdenial isaccepted by the undersigned, and the undersigned finds that he did potmake the statements to Lee as testifiedto by thelatter.As stated above, Lee wasnot a credible witness.Employee W. W Wright testified that he worked at night under ForemanGlasco, and on one occasion, about the middle of March 1945, they were dis-cussingthe Union and Glasco asked him how many members the Union had;who they were; if he held any office in the Union; who were the other officers;and that Glasco finally said "Wright, if you havesomemen working for youand they didn't do what you wanted them to do what would you do about it?"Glasco positively denied that he asked Wright whether or not he belonged to theUnion or who the members were, or who the officers were. Glasco also deniedthatWright told him who the officers of the Union wereGlasco testified thatWright voluntarily told him who the members of the grievance committee wereand that he had been elected a steward, however, Glasco did not state their names,and could not say at what time that had occurredWright did not testify thathe told Glasco who were on the grievance committee or that he had been electeda steward.The undersigned was not impressedwith the testimony of Wrightand credits the testimony of Glasco, and finds that lie did not make the state-ments attributed to him by WrightThe alleged surveillanceThe complaint alleged that the Respondent, since from about January 15, 1945,has kept under surveillance the meetings, meeting places, and other activities ofthe Union, and the concerted activities of its employees for the purpose of self-organization or improvement of their working conditionsThe evidence failsto sustain these allegations.As related above, the Union held its meetings onSundayAt first they were held in Williams Funeral Home. which was locatedjust across the street from the east side of the Respondent's plant, and withinplain sight of employees working in that part of the plant.The Respondent'sgasoline pumps were also located on this side of the plant and in sight of the BEWLEY MILLS199Funeral Home In April 1945. the meeting place was changed to the coloredY M C A some distance trom the plant. There was some testimony by Metker,Youngblood and Duty that, before and after the election on Fabruary21, 1945,Superintendent Brashear and Foreman Glasco had been seen several times at theend of the loading dock next to the Respondent's gasoline pumps,and that Fore-men Carpenter and Glasco had been seen standing in the east door of the plantopposite the Funeral HomeSuperintendent Brashear testified that he frequentlywent to thepumpsfor various reasons, sometimes as many as three times a dayAlso that he frequently waited at the end of the dock near the pumps for his wifeto take him home in the eveningForeman Carpenter was in charge of the ware-house and his duties frequently took him to the east side of the plant.Glascowas night foreman ofthe feed milland went towork at 4: 00p. in.He testifiedthat he parked his car on the plant property near the gasoline pumpsThesesupervisors denied that they had engaged' in surveillance as alleged in the com-plaintThe undersigned finds that there is no credible evidence that any ofthese supervisory employees ever engaged in surveillance of the unionmembersor their meetings as alleged in the complaint;therefore,the undersigned findsthat theRespondenthas not engaged in surveillance of the Union or itsmembers,as alleged in the complaint.D. The alleged discriminatorydischargesWillie Dutywas continuously employed in the plant from August 1943 to thedate of his discharge on Friday, January 26, 1945.During that time he per-formed several different operations in theflour mill.However, most of histime was spent on the flour chutes filling sacks.He worked under ForemanCarpenterDuty joined the Union in December 1944, and was somewhat activein the union campaign.On January 26, 1945, Duty was discharged by Cal-penter because he refused to work at the job that he had assigned to him.According to Foreman Carpenter's testimony, which is credited by the under-signed, at the time of Duty's discharge, extra help was required for unloadinggrain from the railway cars, and Carpenter was instructed by SuperintendentBrashear to send some help to Foreman Elmo Cromwell for that purpose. Car-penter asked Duty if he would help out in unloading the grain, and Duty saidhe could not do it on account of the dust. Carpenter replied, "Well, if youcan't help me out in a jam that way, why I'll just have to give you your time."Duty replied, "You will have to give itto me;I can't work in the dusts 10 Car-penter then gave Duty his time slipDuty corroborated, in substance, the tes-timony of Foreman Carpenter.Duty admitted that he refused to work in thegrain cars when ordered to do so by Foreman CarpenterHe testified that hewas employed by Foreman Carpenter when he first went to work in the plantin 1943, and that he told Carpenter at that time, that he would work anywherein the plant except where it was dusty. Carpenter denied that anything wassaid about dust when Duty was hired. According to Duty, at the time of hisdischarge, he asked Carpenter if be could give him a less dusty job, and Carpen-ter said that he could not at that time.Duty admitted that during the courseof his employment with the Respondent he had worked all over the plant,except in the grain cars, and that it was customary in the plant to transferemployees to other departments when necessary.Duty also admitted that there10Unloading the grain cars was usually done by four nien, two on the outside and two onthe inside of the car.The car door would be opened over the chute and after the grainstopped falling into the chute, it was neces',ary for a man to go into each end of the carand force the grain to the car door and Into the chuteThe men would alternate aftereach car, the two on the outside would work inside and vice versa It was a rather hotand dusty jot 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas hardly any job in the mill that was free from dust, and that the severaljobs he had worked at in the plant were dusty, such as filling flour sacks andstacking them, but that they were not as dusty as unloading grain carsDutytestified that "I just didn't want to work in that dust.That's right."In respect to transferring Duty and other employees from one job to another,the testimony of Superintendent Brashear reads as follows :Now, before I was feed mill foreman and ton up to superintendent I workedall over the entire plant and it has been that policy ever since I've been withthe company, with them so far as I know. I've worked in the warehouse ;I've worked in the flour mills ; I've oiled in the flour mills and I have workedthe chutes. I have shipped, exported, and I have trucked in the warehousesince; I have also worked on the trucking gang as foreman and I have loanedmy men to the feed mill and to the flour mill and I've loaned them to thewarehouse and I was foreman of the feed mill about 13 months and that'salways been our policy and there's been days my crew would not have beenable to work if they had not been able to use them in other parts of theplant . . . Well, at the time Willie Duty was laid off we were short in thegrain, in the elevator department, unloading grain and I think we had20 or 25 cars of wheat-Well, I should not say "wheat" but just say grainon the tracks and the 0 D. T. which is some unit of the Government behindit seeing that these cars were unloaded and the O. D. T. was on Mr. Bomar'sneck and he called me in the office and said, "you get down on the elevatorand see to it that Cromwell gets help and see that the O. D. T. gets off of me.I don't want to be embargoed." I said to Carpenter, "you give Elmo [Crom-well] whatever help you can, that you can scare up and if you don't haveenough to satisfy Elmo,"-who is the elevator superintendent, Elmo Crom-well, "-if he don't have enough help to carry on his work see Mr. H. J.Blackman, Mr. F. E. Russell, and if you can't get enough men from thosemen with what you've got, come and see me and I'll have some part of theplant shut clown and give you those men. This grain must be unloaded orwe will be embargoed," and I said, "I got that message direct from Mr.Bomar a few minutes ago."Superintendent Brashear further testified that he spoke to Duty just afterhis discharge, and the latter told him that Foreman Carpenter had dischargedhim because he refused to work in the grain cars ; that he told Duty he hated tosee him go as he was a "good boy," but that he had refused to obey instructionsand he would have to get his release. Duty replied, "Yes, sir, I knows it . . .that'swhat I'm up here for." There was nothing unusual in the transfer ofDuty to another job in the plant.Duty testified that he had "worked practicallyall over the mill wherever they needed me."Duty also testified that he hadseen other employees unloading the grain cars and lie knew that it was hot anddusty work, and be would not do it. Also that other employees had quit ratherthan do that work. The record shows that employee Ernest Lee was dischargedby the Respondent on April 4, 1945, for the same reason. The undersigned findsthat Duty was discharged by the Respondent on January 26, 1945, for cause,and not for the reasons alleged in the complaint.Claude L. Green.According to Green's deposition, he was first employed bythe Respondent in September 1919 and worked until April 1921, at which time,he quitHe was reemployed by the Respondent in September 1944" and worked11Between September 1921 and September 1944, Green was variously employed.He wasa member of the Police Department for several years, owned and operated a cafe, workedfor a wholesale drug company, traveled for a wholesale liquor house, and had other jobs.At the time of the instant hearing, Green was 49 years of age BEWLEY MILLS201until he was laid off on Saturday, January 27, 1945Green's regular job was inthe corn mill under Foreman ClydeHogan' However, in the latter part ofDecember 1944, at the request of Foreman Cromwell, he was assigned to part-time duty on the elevators, due to slack work in the corn mill.Green was sup-posed to do any kind of work in the elevator department, except unload grainfrom freight cars.The work in the elevator department was somewhat sporadic,depending upon the number of cars of grain to be unloaded. Green joined theUnion in December 1944," but lie never attended a union meeting. On a fewoccasions, while away from the plant, lie solicited other employees to join theUnion.On Saturday, January 27, 1945, Green was laid off by Foreman Cromwell.Green's testimony in regard to his lay-off reads as follows :Well, there wasn't nothing said at allAfter 12:00 o'clock on SaturdayIwas by myself on the bottom floor.We had filled up for feed mills and wefilled up for the wheat mill and we had filled up for the corn will. I wasby myself.The other man made the set ups up in the mill, up in the headhouse.Around ten o'clock on Saturday, the P. A. system that they had atthat time, Brashear called Cromwell up in the officeWell, after ten o'clockI didn't see anything more of Red [Cromwell] but up until I imagine 3:30or 4 :00 o'clock he never showed up around there, in the elevator, and I wascarrying on with my work because I was by myself and we were still un-loading and had everything else running and so everybody was-1 had cut offall the machines, the elevators, which have four legs ; one, two, three, fourlegs that carry your grain to different bins, or goes to the feed mill or anypart of the mill. I went around and cut off all the machinery and everythingelse.We had everything cleanedEverybody was goneHe [Cromwell]walked up and he said "Green, I am sorry, but" he said "We have caught upat the present time" he said "I am just going to have to lay you off for afew days" I says "What's the matter, Red, we are 40 carloads behind atthe presentYou were talking about working on Sunday. That meansI am fired, does it?"He said "No, I am just going to have to lay you off fora few days until business picks up."According to Green. on the Monday following his lay off, he telephoned toHoward Banner," the Respondents' office manager, and asked him what reasonhad been given to him for his lay-off, and Banner replied that it was just areduction of the force.Green then went to the office and requested a releasefrom W. P. Bomar, president and general manager of the Respondent. Greensaid to Bomar "You know, when a man leaves a job he has to give some reasonwhy he has left, and he has to have a release under the Manpower Act beforehe can be employed at other places." Bomar replied that he would investigateit and let him know. The next day, Green received his release by mail. About3 weeks after his lay-off, Green secured a government job, and on June 22, 1944,he was due to leave for Pearl Harbor, Hawaii. According to Cromwell, he laidGreen off on Saturday, January 27, 1945, because of lack of work. On that day,he said to Green "Claude, I guess I will have to lay you off a few days . . . Wehaven't got a whole lot to do here right now. There are just too many menaround here doing nothing, and I guess I will just have to lay you off." GreenHogan did not testify at the hearing.Green's depositiondoesnot show whetherhe joinedthe Union before or after he beganworking in the elevator departmentHowever, it is quite probable that it was before, asbe did not begin work in the elevator department until after Christmas 194414Bannerdid not testifyat the hearing. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade no protest and left the plant. Green did not apply for reinstatement afterhis lay-off.The record is clear that Green was laid off on January 27, 1945, and was notdischarged as alleged in the complaint,and the undersigned so findsTheundersigned also finds that Green was laid off in due course of business,becauseof lack of work in his department.Green admittedthat he was laid off onthat occasionGreen also testified that he did not tell any foreman or anyoneelse that he belongedto theUnion, and the record does not disclose that Cromwellknew that he was a member of the Union.It is truethat Greenusually workedovertime,alternating between the corn will and the elevator department, buthe did it of his own volition in order to make more money. According to theundenied and credible testimony of Cromwell,for the past year he has workedonly two men in his department,15and at thetimeGreen was laid off there wereno cars to be unloaded.No one was hired to replace Green. SuperintendentBrashear testified that,at the time Green was laid off, he spoketoForemanHogan about giving Green a job in his department,but Hogan said he was`full up "Brashear further testified that, at thattime,the Respondent washiring a number of female employees at 45 cents an hour and that he did notthink Green would have taken a cut in wages from 75 cents to 45 cents an hour,or that he could have done this without authority from the War Labor Board,therefore he could not use Green at that timeAbout the middle of May anemployee who had previously worked in the elevator department was reem-ployedHe had been off on account of illness.He was very much senior toGreen in point of service.The record shows that there was a considerableturn-over of employees in the plant,but Cromwell testified that there had beenno shortage of help in his department.Green did not go back to the plant toseek reinstatement after his lay-off, and he did not complain to the union repre-sentative that lie had been discriminated against.The undersigned finds thatGreen was not discharged by the Respondent as alleged in the complaint, butwas laid off for economic reasons, and not because of his membership in, oractivity in behalf of,the Union.Irving R.Youngblood:Prior to his discharge by the Respondent on Wednesday,March 19, 1945,Youngblood had been employed in the plant for the past 4 yearsormore, as a flour packer under Foreman Horace Allen. Youngblood joinedthe Union in September 1944, and was active in soliciting otheremployees tojoin.Youngblood was present at the conference held in the Regional Office priorto the consent election.16He was an observer for the Union at the election inthe plant on February 21, 1945. About a week after the election,the Unionelected officers for Local 1421.Youngblood was elected president.Youngbloodwas discharged by the Respondenton Monday,March 19, 1945.Youngblood'stestimony in respect to his discharge reads as follows :On the morning I was discharged I was at my packer at work and one ofthe colored ladies"had been discharged-had been fired and she came to meand asked me what should she do and I told her we'd call the committee'stogether and see if we could find out from her foreman what the purposewas.Iwent toMr Allen, my supervisor,and asked for permission to leave.i5Exclusive of the employees who worked in the railway freight cars unloading grain.16The confer ecs were Metker, A R Hardesty, union representatives,and employees King,Davis, and Youngblood representing the Union, and W P. Bomar, President of the Re-spondent, representing the Respondent17This employee's name was Dessie Lee Jones18The grievance committee was composed of employees Youngblood, E P. Richardson,and Girtha Mae Gilbert. BEWLEY MILLS203He wouldn't answer me. I gave him at least 30 seconds to answer myquestion one way or the other and he wouldn't answer me no way at all,so I left and I told him I'd be gone about 15 minutes. I was gone, I judge,about 15 minutes. I couldn't find the foreman, who fired the girl, so I leftword with some employees under him to ask him to come to the packer andsaid that I'd like to talk to him and before I could get to the packer floorand I started to go to Mr. Bomar to talk to him about the case but before Icould get to him my foreman, Mr. Allen, informed me to go to the officeand get my pay, that I had been fired-so, I'd started to the dressing roomthere to change clothes and before I got my clothes changed Mr. Allen askedme to go on back to my job and I asked him if he really wanted me to goback to my work and lie said yes and made the statement that I was toogood a hand to lose and he'd go talk to Mr. Bomar himself 19Well, I startedto work and I guess I'd worked about five minutes when he came back andhe said it wasn't no use, Mr Bomar would not let nie work, so I changedclothes and then talked to Mr. Bomar and in the conversation I tried toexplain to him-Well, in the first place I asked him why he had discharged-firedme and his statement was for leaving my job without permission. SoI tried to explain to him that I was in my rights, or that, I thought I was inmy rights that lie had given Mr Metker permission that in case any griev-ance came tip to let the committee get together and try to straighten it outwith the foreman and if we couldn't get it straightened out with the foremanthatwe had a right to come to him and straighten out the _situation.20Before I had time to explain all of that he said Mr. Metker was a damnedliar and that he hadn't given Mr. Metker any such authority. So then Iasked him if he was gonna give me my vacation and he said no, that anyemployee who had been discharged forfeited the right to his vacation and heinformed me to go to Mr. Banner-anyway, that I had to go to Mr. Bannerto get my release and my checkYoungblood further testified that on that occasion, President Bomar told himthat since the Union came in, he, Youngblood had been assuming too much au-thority in the plant, and he was going to show him that the Union was notgoing to run things, and that "a God damned good way to do it was to fire me""According to Youngblood, when he returned to the plant, on the day of his dis-charge, to get his personal belongings, Allen said to him, "I'm sorry this allhappened. If you hadn't gotten all mixed up in this Union business you would-ahad a pretty good opportunity here." 22About the first of March 1945, Foreman Allen put Youngblood to packing 100pound sacks of flour instead of the 25 and 50 pound sacks that he had beenpacking.Youngblood complained to Metker about this and said he would haveto quit unless something was done abort it. According to Metker, he brought thismatter to the attention of President Bomar by telephone and told him that someof the employees had complained of being "pushed around " Bomar denied thisand told Metker that production was down and he was going to "raise hell"until production was increased.Metker further testified that, about that time,In Allen denied that he told Youngblood to go back to work, and that he was too good ahand to lose20Metker testified at the instant hearing, but he made no reference in his testimony ofhaving said anything to Bomar about a grievance committee or who was on the committee.,In fact, _Metker testified that, so far as he knew, the Union had never advised the Respond-ent that a grievance committee had been selected by the Union.ziBomar denied having made these statements to Youngblood,The undersigned creditshis denials.iiAllen denied having made any statements about the Union to Youngblood.His denialis credited by theundersigned 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDa grievance committee was selected by the Union. It was composed of employeesIrving Youngblood, Girtha Mae Gilbert, and E. P. Richardson 23 and that, so faras lie knew, the names of the members of this committee had never been disclosedto the Respondent.Foreman Allen testified that the reason he changed Young-blood to the 100-pound sacks, was due to the fact that the Respondent was com-pelled to hire more women on account of the manpower shortage, and that womencould not handle the heavier sacks.A woman replaced Youngblood on the 25-and 50-pound sacks.At that time there were about 7 packers and they werepacking sacks from 2 to 200 pounds each. After the discharge of Youngbloodonly one man was left on the smaller sacks, and he had been working in theplant 15 or 20 years.Foreman Allen's testimony in respect to Youngblood's discharge was in sub-stance, as follows : On Monday, March 19, 1945, Youngblood told Allen to cutoff his flour chute as a girl had been fired in the feed mill and he had to go downthere and investigate it.Youngblood then left the packing floor.Allen madeno reply and promptly cut off the flour chute to keep the flour from runningout on the floor.After Youngblood had been away from his flour chute about20 or 25 minutes, Allen went to the office and informed President Bomar whathad occurred.Bomar said that the rule "still stood" that a man who left hispacker was fired" Allen then went back to the packing floor and told Young-blood to go and see Bomar. Youngblood left and upon his return, he told Allenthat Bomar had acquiesced in an agreement that when a grievance arose he,Youngblood, could take care of it immediately.Allen then went to see Bomaragain, and told him what Youngblood had saidBomar denied that there wasany such agreement.Allen went back to the packing floor and told Youngbloodthat he had better see Bomar again. Youngblood left but soon returned andrequested Allen to give him his timeAllen then took Youngblood to Sid Pow-ers, the head miller, and Youngblood got his timeAllen had been instructedby management that employees leaving their work without permission, at timesother than the rest periods, were automatically dischargedAllen did not knowthat Youngblood was a member of the union grievance committee n Youngbloodtestified that that was the first giievanee which had ever been brought to hisattention.Bomar testified that on March 19, 1945, Foreman Allen informed him thatYoungblood had left his work after requesting Allen to cut off his flour chute andtelling him that he, Youngblood, had other business to attend to, and that heunderstood employees were to be discharged if they left their work in thatmanner;that he told Allen to discharge Youngblood ; that Youngblood thencame to see him.Bomar's testimony, in part, readsas follows :Yes ; Youngblood came in to see me a little later and said he understoodand I told him that he was presuming to take on some of the-some partsthat management was vitally interested in and that he had not proceeded23Richardson did not testify at the instant hearing"Therecord showsthatpriorto therest periods which were established in the plant InJanuary 1945,itwas customaryfor theemployeesto leave themwoik during the morningsand afternoons for coffeeand otherrefreshmentsIn January 1945, the Respondent estab-lished rest periods of 15 minutes in the morning and afternoon for the employees to relaxand get refreshmentsAfter this became effective,all of the employees were informed bymanagement that if an employee left his work at any other time during the work shift,exceptin caseof emergency,without permission from his foreman,he would be subject todischarge.Youngblood testified that he was cognizant of this rulexaThe Union had not supplied the Respondent with the names of the members of thegrievance committee. BEWLEY MILLS205in the proper way to handle the thing and he admitted to me that he hadnot handled it properly and I told him I was sorry the thing occurredbut that I didn't see anything for him to do but to get his time 28Bomar denied that he made a statement to Youngblood to the effect that hewas going to show him that the Union could not run his business and that agood way to show him was to fire him. He also denied having mentioned theUnion at all to YoungbloodBomar further testified that he had never receivedany communication from the Union, stating the names of employees who wereon the grievance committee ; and that he understood from the Union's letterto him of March 26, 1945, that the employees mentioned therein, viz: Richardson,Nelson, and Lofton, constituted a committee foi the purpose of negotiating acontract and handling grievances, as the letter stated that these employees had"been elected as the committee to represent the Unionin negotiations "[Italicssupplied.]The undersigned accepts the testimony of President Bomar and ForemanAllen in respect to the discharge of Youngblood.His discharge occurred nearlyone month after the election, which was won by the Union, and while the Unionand the Respondent were in the process of collective bargaining for a contract.It is hardly reasonable to believe that the Respondent would have dischargedYoungblood at that time for the reasons alleged in the complaint. It may betrue that Youngblood was president of Local 1421 and a member of the grievancecommittee at the time of his discharge, but these facts had not been brought tothe attention of the Respondent, and the Respondent had not entered into anyagreement with the Union in respect to the members of the grievance committeeleaving their work without permission.The Respondent gratuitously gave theemployees 30 minutes time off each day, with pay, in order to break up thehabit of their going out for coffee and refreshments as they had been doingpreviously, and the employees were notified that they must have permission ifthey left their work at any other time. Youngblood testified that he wasaware of that rule.As stated by Bomar, the fact that Youngblood virtuallyordered Foreman Allen to cut off his flour chute, as he had business elsewhere,accounted for his statement to Youngblood that he had assumed too muchauthority in the plant.Youngblood had violated a reasonable rule of the Re-spondent which carried with it the penalty of discharge, and Youngblood knew itThe Respondent, in order to maintain discipline in the plant, had no alternativebut to discharge Youngblood, especially as another employee, Dessie Lee Jones,had been discharged that very day for the same offense 24 The Respondent'srecords show that Youngblood was discharged because he "left job withoutpermission."The undersigned concludes and finds that the evidence does notsupport the contention of the Board that Youngblood was discharged by theRespondent and thereafter refused reinstatement, for the reasons alleged in thecomplaint.Girtha Mae Gilbertbegan working for the Respondent on January 19, 1945,as a packer in the feed mill under Foreman Emmett Foust. She joined theUnion within 2 dais after going to work, and distributed some union authoriza-tion cards; otherwise she was not active in the union's campaign. In the latterpart of February she became a member of the union grievance committeezBomar testifiedthat he told Youngblood that by ordering Foreman Allen to shut ofhis flour chute and byleaving his work, he was assuming some of the prerogatives ofmanagement.27 It is significant that the complaint does not allege that the Respondent violated theAct by discharging Dessle Lee Jones.The Respondent's records show that Dessie LeeJones was discharged because she was "absent without leave." 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the credible and undenied testimony of Foreman Foust, on Monday,March 19, 1945, employee Dessie Lee Jones," who worked as a packer withGilbert, did not immediately return to work after the morning rest period of 1,-^minutes, but went down town without getting permission and was gone about40 minutes.When Jones returned, Foust questioned her about her absence, andshe told him that she had secured permission from F. E. (Slim) Russell,assistant superintendent of the feed millFoust then spoke to Russell and thelatter denied having given Jones permission to be absentFoust then told Joneswhat Russell had said and Jones made no reply. Foust went back to Russelland told him that he wanted Jones' time as he had discharged herRussellsaid that it was all right and gave Foust her timeFoust came down to thenext floor and found Youngblood, Gilbert, and Jones standing together.Heoffered Jones her time, but Youngblood told her not to accept it.Youngbloodthen said to Foust, "now there's a right way ofdoingthis and there's wrongway, and we want it done right " Youngblood then said to Gilbert and Jones"come on" and all three walked away. Superintendent Brashear, who wasstanding nearby, called Foust and told hint to get Gilbert's time also.Foustsecured Gilbert's time and returned to the packing room and offered Jones andGilbert their time slips but they refused to accept them. Jones and Gilbert thenwent to the ladies' dressing room.According to the credible testinion, of Superintendent Brashear, he instructedForeman Foust to give Gilbert her time because Gilbert had left her workOnthe day of Gilbert's discharge. Brashear was standing near Gilbert's uiaclimeand he saw Dessie Lee Jones come by in a hurry and beckon to Gilbert to followherGilbert left her work immediately and went with JonesThinking thatthey had gone to the drinking fountain, Brashear said nothing, but after waitinga while he went in search of thereHe met Russell, his assistant, and told himthat Gilbert had walked off the job, and he asked Russell it he allowed employeesto leave their work when they got ready, except in cases of necessity. Russellreplied in the negative.Brashear said that it had happened and lie saw itAbout that time, Gilbert came up, and Brashear told Foreman Foust to get hertimeGilbert said to Brashear, "What ain I being fired for?" Brashear replied,"for leaving your job without permission " Gilbert said, "Well, Mr. Youngbloodsent for me."Brashear replied, `Well, I was standing there; you are notworking for Mr. Youngblood ; you are working for meYou could easily haveasked me and maybe I could have made arrangements, or went and seen whatliewanted.This is tvNice my production has stopped and I have only got tellor twenty-five or thirty sacks of mash in the last 30 minutesWe can't toleratethat kind of thingWe will go ahead ri ith the proceedings I have just startedGilbert's testimony in respect to her discharge reads, in part, as follows:Dessie Lee Jones got permission from Mr. Slim Resell to go to town.ioAfter she gotten back, she came and told me that Mr, Youngblood wanted tosee me. I asked her what for. She said to settle her discharge in the millMr. Youngblood, E T. Richards," Dessie Lee Jones and myself, went upstairsto see Mr. Slim Russell who, we didn't findAfter I came hack down stairs,Mr. "Red Mashear" and Mr. Emmet," another foreman there, and I askedRS Jones was not a complainant and did not testify at the instant hearing.^ Russell denied that he had given her permission to leave her workHis denial isaccepted by the undersigned.daNo doubt Gilbert was referring to employee E P. Richardson.who was a member ofthe union grievance committee"'Gilbert was referring to E L(Red) Brashear,superintendent of the feed mill, andFoieman Emmett Foust. BEWLEY MILLS207Mr. . . . MrRed told Mr.Mashear-told Mr. Emmet to give that girl herdamn time I said "TimeforWhat?"He [Braslear]said I couldn't getpermission front Mr Youngblood to settle grievances there.I walked on offfrom him and I went into the flour part whereMr. Leeand E. T.Richardswas standing, talking,and I asked wherewas Mr.Youngblood,and Mr LeeCarpenter replied Mr.Youngblood was upstairs,though I didn't go upstairs,and so Mr E.T Richards walked off from Mr. Lee, and Mr. Lee said "That'swhat I getfor fooling around withthe CIO. . . "After Mr. Mashear toldme I was discharged,I left the milland went over to the flour part whereMr LeeCarpenterworksto talk toMr Youngblood,and I didn't talk to him.I leftsometime later andwent homeGilbert admitted that she left her work without peimission of het foremanor any other supervisor, and that she knew, that it was against the Respondent'sruleGilbert further testified that this was the first grievance she had everattempted to settle, and that site had never told her foreman or any supervisorthat she was a member of the grievance committeeThe Respondent's recordsshow that Gilbert was discharged because she left her job without permission 32The record is clear and the undersigned finds that Gilbert was discharged bythe Respondent on March 19, 1945, because she left her work without permission,which was the same reason for the discharge of Youngblood and Dessie Lee Joneson the same day, and that Gilbert was not discharged for the reasons alleged inthe complaintConclusionsIn summary, the undersigned concludes and findsfromthe entire record inthe case, that the terminations of employmentofWillie Dutyon January 2G,1945; C.L. Green on January 27. 19-15; Irvin R Youngblood and Girtha MaeGilbert on March 19,1945,by the Respondent,were for reasons other than thosealleged in the complaint and that the Respondent, by such termination, has notEngagedin unfair labor practices within the meaning of Section 8 (3) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR LABOR PRACTICES Ui'O_N COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices, within the meaning of the Act, it will be recommended that itcease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following :32Supei intencient Brashear testified that no action was taken by him in respect to Rich-ardson,because no charge had been made that Richardson had left his work without per-missionRichardson did not testify at the instant hearing 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Congress of Industrial Organizations, and United Flour and Feed Workers,Local No. 1421, affiliated with the Congress of Industrial Organizations, arelabor organizations within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act4The Respondent, Bewley Mills, Fort Worth, Texas, has not engaged in un-fair labor practices within the meaning of Section 8 (3) of the Act, as allegedin the complaint.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Bewley Mills, Fort Worth, Texas, itsofficers, agents, successors and assigns, shall :1.Cease and desist from : -(a) In any manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist Congress of Industrial Organizations, and United Flour and FeedWorkers, Local No. 1421, affiliated with the Congress of Industrial Organizations,or any other labor organization, to bargain collectively through representativesof their own choosing and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Post at its plant at Fort Worth, Texas, copies of the notice attached heretoand marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, shall, after being duly signed by the Re-spondent's representative, be posted by the Respondent immqdiately upon receiptthereof, and maintained by it for sixty (60) consecutive (lays thereafter in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Sixteenth Region on or beforeten (10) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply therewithIt is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take the action aforesaid.It is further recommended that the complaint, insofar as it alleges that theRespondent, by discharging Willie Duty on January 26, 1945; laying off C. L.Green on January 27, 1945; and by discharging Irvin Youngblood and Girtha MaeGilbert on March 19, 1945, has dis&riniinated against them in regard to the hirei,r tenure of their employment or any term or condition of their employment,within the meaning of Section 8 (3) of the Act, he dismissed. BEWLEY MILLS209It is also recommended that the complaint, insofar as it alleges that the Re-spondent has engaged in surveillance of the union meetings or other unionactivities of its employees, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Sec-tion 32 of Article II of said Rules and Regulations, file with the Board, Rocham-beau Building, Washington 25, D. C., an original and four copies of a statementin writing setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as lie relies upon, together with the original and four copies ofa brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing thesame shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.W. P. WEBS,Trial Examiner.Dated July 31, 1945.APPENDIX ANOTICE To ALL EDirLoTEEsPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof theNational LaborRelationsAct, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employeesin the exercise of their right to self-organization, to form labororganiza-tions, to join or assist Congress of IndustrialOrganizations,and United Flourand Feed Workers, Local No. 1421, affiliated with the Congress of IndustrialOrganizations, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engagein concertedactivities for the purpose of collectivebargaining or other mutual aid orprotection.All our employees are free to become or remainmembers ofthis union, or any other labor organization.BEwLEY MILLS,Employer.Dated--------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.692148-46-vol 67-15